Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 10/11/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-10 & 12-13 are currently pending. 

Response to Arguments
With regard to the response to the restriction by original presentation:
Applicant has canceled claims 14-20 with no traverse.

With regard to the 103 Rejection:
Applicant’s arguments with respect to Claims 9-13 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicant’s arguments and amendments with regard to Claims 9-13 have been considered in light of the previous reference Renken in view of Sharma.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Indication of Allowable Subject Matter
Claims 1-8 are allowed.

Regarding Claims 1 & 4. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle comprising: a plate comprising: a first surface facing the nozzle the pressure sensor further comprises a second sensor provided to be spaced apart from the first sensor and disposed to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensing wires, that are within the first plurality of grooves, by the liquid discharged from the nozzle.

The closest prior art is Renken (US 20040031340), which discloses a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle. Renken does not disclose the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensing wires, that are within the first plurality of grooves, by the liquid discharged from the nozzle.

Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

The AFCP2.0 program is available for consideration and submittal of any proposed claims (see conclusion paragraph below for details of the program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 9-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 20040031340; “Renken”) in view of Sharma (US 20060092139; “Sharma”).

Claim 9. Renken discloses a pressure measuring apparatus (Fig. 1b:  104) for measuring a discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] of a liquid discharged from a nozzle comprising: a plate (Fig. 1b: plate 104)[0039] comprising: a first surface (Fig. 1b: first plate top surface 104) facing the nozzle [0004]; and a second surface (Fig. 1b:  bottom of plate 104) opposite to the first surface (Fig. 1b: first plate top surface 104) [0033 SAC 154 is preferably located at electronics disc 106 but may be located at substrate 104 or anywhere within or external of the process chamber]; a pressure sensor (Fig. 1b & 1h: sensor 150) based on the discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104]; a controller (Fig. 1f:  158 microcontroller) configured to receive the signal and collect data regarding the discharge pressure [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112]; a communicator (Fig. 1f:  114) (Fig. 1F: 158 & 114) configured to transmit the data (Fig. 1F: 158 transmitter 114 data port) to an external device (Fig. 1b: 110) [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112] and a power supply (Fig. 1f: power supply 162) configured to supply power [0033 SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors … Power supply 162 can be a storage cell…] to the pressure measuring apparatus (Fig. 1b:  sensor 150) [0033  SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors such as amplifiers, current sources, and filters. SAC 154 drives the signal to data transmission circuitry ("DTC") 158 over conductors 156. Power supply 162], wherein the pressure sensor (Fig. 1b:  sensor 150)  is provided on the first surface (Fig. 1b: 104) of the plate (Fig. 1b: plate 104) and the controller (Fig. 1f: 158b microcontroller), the communicator (Fig. 1f: 158c transceiver and 114 dataport), and the power supply (Fig. 1f: power supply 162) are provided on the second surface (Fig. 1b: bottom of 104) of the plate (Fig. 1b: 104) [0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the substrate or contained within a cavity formed within the substrate], wherein the pressure sensor (Fig. 1b: sensor 150) comprises: a sensor board (Fig. 1f: base layer 151 on 106) attached onto the first surface (Fig. 1b: first surface 104 top layer) of the plate (104); a first sensor (Fig. 1f: sensor 150 on base layer 151) provided on the sensor board  (Fig. 1f: base layer 151 on 106 that sits on 104) [0046] wherein the signal is generated by contact to the first sensor by the liquid [0026].  

Renken does not explicitly disclose:

a second sensor spaced apart from the first sensor to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor. 

Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1: 100) with a first static sensor portion (Fig. 1: 118 flexible base substrate plate with sensing columns 110 (columns 112, 114 & 116) and with the 118 flexible base substrate as a plate on top of 103 support substrate) [0030] and a second movable sensor portion (Fig. 1: 136  with sensing rows 128 (rows 130, 132 & 134)) [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120].  Sharma further teaches a second sensor (Fig. 1: 108) spaced apart  (Fig. 1: space d2) [0029] from the first sensor (Fig. 1: 108)  to face the first sensor (Fig. 1: 108) [0029], and wherein the signal is generated by the second sensor (Fig. 1: 108)  based on the second sensor (Fig. 1: 108)  being brought into contact with the first sensor(Fig. 1: 108) [0049-0050: current in row 130 is altered and sent to controller 146].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s first plate on supporting substrate with the plate having conductive first static sensor columns and to uses a second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].

Claim 10. Dependent on the pressure measuring apparatus of claim 9. Renken further discloses the first sensor (Fig. 1: sensor 150) comprises: a first flexible [0028] substrate [0039 pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer]. 
39Renken does not explicitly disclose:    
the first sensor with first sensing wires extending on the first flexible substrate in a first direction, and wherein the second sensor comprises: a second flexible substrate; and second sensing wires extending on the second flexible substrate in a second direction perpendicular to the first direction.


Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118).  Where the first sensor (Fig. 1: 118 flexible base substrate plate with sensing columns 110 (columns 112, 114 & 116) and with the 118 flexible base substrate as a plate on top of 103 support substrate) [0030] with first sensing wires (Fig. 3:  columns 110 with conductive columns) extending on the first flexible substrate (Fig. 3: 118)[0044]  extending in a first direction (Fig. 3: columns 110 x-direction)[0039] the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are extending on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) (Fig. 3: 128 rows Y-direction) to a first direction [0047] & [0034:  In the embodiment shown, conductive columns 110 are oriented substantially orthogonal to conductive rows 128].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].
  
Claim 11. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses the first sensor (Fig. 1: sensor 150) comprises: a first flexible [0028] substrate [0039 pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer]. 
Renken does not explicitly disclose:
first sensing wires arranged on the first flexible substrate and extending in a first direction; and second sensing wires arranged to extend in a second direction perpendicular to the first direction, and wherein the second sensor comprises a second flexible substrate comprising a piezoelectric resistive material.

 
Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118).  Where the first sensor (Fig. 3: 118) with first sensing wires (Fig. 3:  columns 110 with conductive columns) arranged on the first flexible substrate (Fig. 3: 118) and extending in a first direction (Fig. 3: columns 110 x-direction)[0039] the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are arranged on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) (Fig. 3: 128 rows Y-direction)[0039] to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].

Claim 13. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses a temperature sensor [0038-0039 temperature sensors and pressure sensors 150] configured to measure a temperature of at least any one of the pressure sensor (150), [0005  temperature, … measure the processing conditions that is of the same or similar material as the integrated circuit or other device provides the most accurate measure of the conditions because … to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved] wherein the controller (Fig. 1f: 158b) is configured to correct the data based on the temperature measured by the temperature sensor [0039 to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Sharma and in further view of Fischer (US 6378378: “Fischer”).

Claim 12. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (104) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode (Fig. 1J:  interconnect traces 146) [0037 Interconnect layer 146 is etched to form circuit traces leading to and from the precise location of the sensors, and any bond pads needed for interconnection. Additionally, the sensors themselves may be formed within interconnect layer 146, and within other conductive layers (not shown). Upon interconnect layer 146 is passivation layer 148. Passivation layer 148 is preferably a nitride layer but can be any type of dielectric material. FIG. 1H illustrates the preferred layout of sensors 150 on/in substrate 104, although many different layouts are possible and within the scope of the invention. FIG. 1J illustrates a discrete sensor 150 mounted in substrate 104 and connected to circuit traces formed in interconnect layer 146].   

Renken does not explicitly disclose: 
a check valve provided at the casing and configured to control inflow of a gas into the casing and configured to block introduction of the liquid.


Fischer teaches [Col. 1 lines 10-18:  to a pressure test wafer capable of measuring the pressure at several points on the pressure test wafer inside a chamber while gas is flowing into and/or out of the chamber].  Fischer further teaches a check valve (Fig. 7: 140) provided at the casing (Fig. 7: 128 casing assembly) comprises a ventilation hole (Fig. 7: exhaust line 138) connected to a space between the first sensor (Fig. 7: 104) and the second sensor [Col. 3 lines 28-32 a diaphragm for the pressure sensor] [Col. 8 lines 8-20: An exhaust system then exhausts the gas into the annular pumping channel 136 and through an exhaust line 138 to a vacuum system 122, which includes a vacuum pump (not shown). Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140] and wherein the pressure measuring apparatus (Fig. 7) further comprises a check valve (Fig. 7: 140) [Col. 8 lines 20-25] coupled to the ventilation hole (Fig. 7: exhaust line 138) and configured to block introduction of the liquid through the ventilation hole (Fig. 7: exhaust line 138) [Col. 8 lines 20-25  Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fischer’s ventilation conduit/hole through the sensors and check valve with Renken’s sensors because the ventilation of air improves the monitoring method by stabilizing the temperature variants that occur during monitoring a dynamic production environment [Fischer Col. 8 lines 48-65].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855